11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


In the interest of D.F.M. and                * From the 318th District Court
Z.M.C., children,                              of Midland County,
                                               Trial Court No. FM 58,607.

No. 11-16-00085-CV                           * July 28, 2016

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.